—Appeal by the defendant from (1) an amended judgment of the Supreme Court, Queens County (Dunlop, J.), rendered June 13, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a weapon in the third degree, under Indictment No. 1003/95, and (2) a judgment of the same court (Lewis, J.), rendered June 18, 1997, convicting him of robbery in the first degree, robbery in the second degree (two counts), and criminal possession of a weapon in the fourth degree, under Indictment No. 72/96, after a nonjury trial, and imposing sentence.
*499Ordered that the amended judgment and the judgment are affirmed.
The defendant’s contention that negative identification evidence was improperly admitted is unpreserved for appellate review (see, CPL 470.05 [2]; People v Wilder, 93 NY2d 352; People v Bolden, 58 NY2d 741), and we decline to reach the issue in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.